Title: Orders, 9 May 1756
From: Washington, George
To: 

 

Jersey.
Winchester: Sunday, May 9th 1756.

As there are some Indians coming up to this place; and the ill consequence of giving them Liquor is well known to all who have ever heard of an Indian. It is Colonel Washingtons particular request and orders That none of the Officers, or any other person will pretend, upon any pretence whatever, to give them any money or spirituous liquor; as it will be impossible to make them serviceable, if they can get liquor when they want it, or can buy it. A Sergeant and Drummer, immediately to go through the Town, and proclaim this order.
Evening Orders.
Captain Woodwards party being returned—one Captain, two Subalterns, three Sergeants, three Corporals, one Drummer, and forty-five private men; to mount Guard to-morrow morning, eight o’clock.
As many men as can possibly lodge in the Tents provided, are to lie in camp: For the rest, the Officers are to see Quarters provided, without interfering with the Militia.
The Officers to see the Rolls called regularly, agreeable to orders; and not trust so much to Sergeants; as hath been the practice lately—It is expected strict obedience will be paid to these orders, to prevent a repetition of them.
